NO. 07-07-0293-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  OCTOBER 23, 2007

                         ______________________________


                       JEFFREY DAVID BAXTER, APPELLANT

                                           V.

                     SHANNON KATHLEEN BAXTER, APPELLEE


                       _________________________________

 FROM THE COUNTY COURT AT LAW NUMBER ONE OF WILLIAMSON COUNTY;

            NO. 05-2558-FC1; HONORABLE SUZANNE BROOKS, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Jeffrey David Baxter’s Amended Motion to Dismiss this

appeal. The certificate of conference reflects that Shannon Kathleen Baxter is not

opposed to the motion being granted. Without passing on the merits of the appeal, Jeffrey

David Baxter’s motion is granted and the appeal is hereby dismissed. Tex. R. App. P.
42.1(a)(1). Having dismissed the appeal at Mr. Baxter’s request, no motion for rehearing

will be entertained, and our mandate will issue forthwith.



                                                Patrick A. Pirtle
                                                    Justice




                                            2